Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 4/1/2022 has been entered.  Applicant’s amendments have overcome the drawing objection and the 112(b) rejection in the Non-Final Office action mailed 2/28/2022.  Claims 1, 7, 8, 11 and 18 were amended.  Claims 5-6 and 14-16 were canceled.  Claims 1-4, 7-13 and 17-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims1-4, 7-13 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  An updated search was performed.  The prior art neither anticipates nor renders obvious the combination of limitations of comparing the cumulative address hash to an integrity address hash of an operating system image received by the secure interface control.  Specifically, the prior art does not teach the combination of limitations of incremental decrypting a secure operating image, receiving a tweak value and decryption key and verifying integrity of cumulative memory content hash values and a cumulative address hash value by comparing the cumulative address hash to an integrity address hash received by the secure interface control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        4-15-2022